Apr 16 2015, 9:47 am




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Alexander L. Hoover                                      Gregory F. Zoeller
      Law Office of Christopher D. Walter                      Attorney General of Indiana
      Nappanee, Indiana
                                                               Richard C. Webster
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jeffery J. Hunt,                                        April 16, 2015

      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              20A03-1408-CR-00300
              v.                                              Appeal from the Elkhart Circuit
                                                              Court

      State of Indiana,                                       The Honorable Terry Shewmaker,
                                                              Judge
      Appellee-Plaintiff
                                                              Cause No. 20C01-1311-FA-064




      Mathias, Judge.

[1]   Jeffery Hunt (“Hunt”) pleaded guilty in Elkhart Circuit Court to Count I, Class

      A felony robbery while armed with a deadly weapon causing seriously bodily

      injury; Count II, Class A felony burglary; Count III, Class B felony conspiracy

      to commit burglary; and Count IV, Class B felony criminal confinement. Hunt

      was sentenced to an aggregate term of 120 years executed in the Department of

      Correction. Hunt appeals and argues that the 120-year sentence imposed by the
      Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015                  Page 1 of 8
      trial court is inappropriate in light of the nature of the offense and the character

      of the offender.

[2]   We reverse and remand.


                                      Facts and Procedural History

[3]   On November 4, 2013, around 9 p.m., Hunt and his father, Jeffrey Hill (“Hill”),

      knocked on the door of the New Paris residence of Don and Joan Neer. Eighty-

      two year old Don Neer came to the door but refused to open it. Hunt and Hill

      forced their way into the home, and Hunt struck Mr. Neer on the head with a

      tire iron, then struck him several more times with the tire iron and his fists as

      Mrs. Neer watched helplessly.1 As a result of the attack, Mr. Neer suffered

      lacerations on his head, three fractured vertebrae in his neck, and a bruised

      wrist. Hunt and Hill then forced Mr. Neer into the living room, restrained him

      in a chair, and went through the house, taking guns, a television, and cash.

[4]   The State charged Hunt with Count I, Class A felony robbery while armed

      with a deadly weapon causing seriously bodily injury; Count II, Class A felony

      burglary; Count III, Class B felony conspiracy to commit burglary; and Count

      IV, Class B felony criminal confinement. Hunt initially pleaded not guilty, but

      on June 19, 2014, he withdrew his plea of not guilty and pleaded guilty to all

      four charges.




      1
        Hunt claims that it was his father who struck Mr. Neer with the tire iron. However, both Mr. and Mrs. Neer
      stated that Hunt was the one who beat Mr. Neer.

      Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015                         Page 2 of 8
[5]   The trial court held a sentencing hearing on July 31, 2014. At the hearing, the

      trial court considered the fact that Hunt accepted responsibility by pleading

      guilty without the benefit of a plea agreement and Hunt’s age, twenty-six years,

      as mitigating circumstances. The trial court then found the following

      aggravating factors: Hunt’s criminal history and especially his two prior

      burglary convictions, the fact that he had multiple victims, the age of the

      victims, the extensive injuries suffered by Mr. Neer, the fact that Hunt failed to

      seek medical attention for Mr. Neer after beating him, the fact that Hunt would

      not allow Mr. Neer to take his heart medication when he needed it, and the fact

      that Hunt was determined to be at a high risk to reoffend. After finding that the

      aggravating factors outweighed the mitigating factors, the trial court sentenced

      Hunt to fifty years for Count I, fifty years for Count II, twenty years for Count

      III, and twenty years for Count IV. The sentences for Counts I, II, and IV were

      to be served consecutively, and the sentence for Count III was to be served

      concurrently with the sentence for Count IV, for an aggregate sentence of 120

      years.


[6]   Hunt now appeals.

                                       Discussion and Decision

[7]   Hunt argues that his sentence is inappropriate in light of the nature of the

      offense and the character of the offender. Pursuant to Indiana Appellate Rule

      7(B), we may revise a sentence otherwise authorized by statute if, “after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the
      Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015    Page 3 of 8
      offender.” Although we have the power to review and revise sentences, the

      principal role of our review should be to attempt to level the outliers, and

      identify some guiding principles for trial courts and those charged with

      improvement of the sentencing statutes, but not to achieve what we perceive to

      be a “correct” result in each case. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind.

      Ct. App. 2011), trans. denied (citing Cardwell v. State, 895 N.E.2d 1219, 1225

      (Ind. 2008)).


[8]   Also, “we must and should exercise deference to a trial court’s sentencing

      decision, both because Rule 7(B) requires us to give ‘due consideration’ to that

      decision and because we understand and recognize the unique perspective a

      trial court brings to its sentencing decisions.” Stewart v. State, 866 N.E.2d 858,

      866 (Ind. Ct. App. 2007). The question under Appellate Rule 7(B) is not

      whether another sentence is more appropriate; rather, the question is whether

      the sentence imposed is inappropriate. Fonner v. State, 876 N.E.2d 340, 344

      (Ind. Ct. App. 2007). It is the defendant’s burden on appeal to persuade us that

      the sentence imposed by the trial court is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006).


[9]   In exercising our review power, we are not required to compare a defendant’s

      sentence with sentences received by other defendants in similar cases. Knight v.

      State, 930 N.E.2d 20, 22 (Ind. 2010). However, comparison of sentences among

      those convicted of the same or similar offenses can be a proper consideration

      when deciding whether a particular sentence is inappropriate. Id. Our supreme

      court has stated, “Of course, a respectable legal system attempts to impose

      Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015    Page 4 of 8
       similar sentences on perpetrators committing the same acts who have the same

       backgrounds.” Serino v. State, 798 N.E.2d 852, 854 (Ind. 2003).


[10]   Hunt pleaded guilty to Count I, Class A felony robbery while armed with a

       deadly weapon resulting in serious bodily injury; Count II, Class A felony

       burglary; Count III, Class B felony conspiracy to commit burglary, and Count

       IV, Class B felony criminal confinement. On the date of Hunt’s offense,2 the

       sentencing range for a Class A felony was twenty to fifty years, with thirty years

       being the advisory sentence. See Ind. Code § 35-50-2-4. The sentencing range for

       a Class B felony was six to twenty years, with ten years being the advisory

       sentence. See Ind. Code § 35-50-2-5. The trial court imposed a sentence of fifty

       years for Count I, fifty years for Count II, twenty years for Count III, and

       twenty years for Count IV. The trial court ordered that the sentences for

       Counts I, II, and IV be served consecutively and that the sentence for Count III

       be served concurrently with the sentence for Count IV, for an aggregate

       sentence of 120 years.3


[11]   The facts in this case are undisputedly heinous; Hunt admits as much in his

       brief. Hunt and his father forced their way into the residence of an elderly




       2
        The date of Hunt’s offense was November 4, 2013. Indiana’s revised sentencing statutes took effect on
       July 1, 2014.
       3
          The maximum possible aggregate sentence for the four convictions was 140 years. Hunt does not challenge
       his burglary and conspiracy to commit burglary convictions on double jeopardy grounds. However, even if he
       did raise a double jeopardy argument, this argument would be waived. Our supreme court has held that a
       defendant waives his challenge to the propriety of his convictions, including challenges on double jeopardy
       grounds, when he enters a guilty plea. See Collins v. State, 817 N.E.2d 230, 231 (Ind. 2004).


       Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015                        Page 5 of 8
       couple, who they knew were home at the time. Hunt struck Mr. Neer on the

       head, mouth, and arm with a tire iron and confined the Neers in their living

       room. Mr. Neer was unable to work following the break-in and had to postpone

       a scheduled surgery to remove a tumor on his lungs. Mrs. Neer stated that she

       has suffered emotional trauma from the attack and that, at night, she still has

       visions of a hooded Hunt standing in the hallway of her home.

[12]   Hunt also has a criminal history that includes juvenile adjudications in Illinois

       for attempted theft and drug possession. He has previously been convicted of

       burglary, residential burglary, and battery in Illinois and for operating a vehicle

       never having been licensed and criminal conversion in Indiana. Hunt failed to

       appear for his criminal proceedings eight different times. Despite the fact that

       Hunt pleaded guilty to the crimes, he has continued to blame his father for

       involving him in the crimes and claims that it was his father who beat Mr.

       Neer, even though both Mr. Neer and Mrs. Neer insist that Hunt was the

       person who struck Mr. Neer.

[13]   However, our review of reported cases decided since adoption of the

       “inappropriate” standard for reviewing sentences reveals that sentencing for

       similar cases has generally ranged from twenty-six years to ninety years. See

       Campbell v. State, No. 13S05-1410-PC-682, 2014 WL 5490577 (Ind. Oct. 30,

       2014) (affirming ninety-year sentence for convictions for two counts of

       attempted murder, Class A felony burglary resulting in serious bodily injury,

       Class B felony aggravated battery, and Class C felony battery); Bushhorn v. State,

       971 N.E.2d 80, 81 (Ind. 2012) (forty-seven year aggregate sentence for Class A

       Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015   Page 6 of 8
       felony kidnapping, three counts of Class B felony criminal confinement, and

       Class B felony attempted escape); Joseph v. State, 975 N.E.2d 420, 424 (Ind. Ct.

       App. 2012) (twenty-six year aggregate sentence for Class A felony burglary

       resulting in bodily injury, Class B felony attempted armed robbery, and Class B

       felony criminal confinement); Kennedy v. State, 934 N.E.2d 779 (Ind. Ct. App.

       2010) (affirming twenty-seven year aggregate sentence with three years

       suspended for convictions for Class A felony robbery and Class A felony

       conspiracy to commit robbery); Upton v. State, 904 N.E.2d 700, 702 (Ind. Ct.

       App. 2009) (ninety-year sentence for two counts of Class A felony child

       molesting and three counts of Class B felony child molesting).


[14]   After surveying sentences imposed in similar cases, we conclude that Hunt’s

       120-year sentence is an “outlier” that is in need of revision. To be clear, we

       need not ensure that all sentences for similar acts and defendants are precisely

       the same.


[15]   We further note that the maximum aggregate sentence Hunt could have

       received had he actually killed Mr. Neer is 113 years. See Indiana Code section

       35-50-2-3(a) (“A person who commits murder shall be imprisoned for a fixed

       term of between forty-five (45) and sixty-five (65) years, with the advisory

       sentence being fifty-five (55) years.”).4 As heinous as Hunt's crime was, it would




       4
        If Hunt had killed Mr. Neer and been convicted of murder, his maximum aggregate sentence would have
       been 65 years for murder, twenty years for each of the two Class B felony convictions, and eight years for
       Class C felony burglary, for a total of 113 years.

       Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015                         Page 7 of 8
       be disproportionate5 to impose a sentence for his crime resulting in serious

       bodily injury to the victim that is greater than the sentence that would be

       imposed upon Hunt for killing the victim.


[16]   We therefore direct that Hunt’s sentence be revised as follows: that his

       sentences for his two Class A felony convictions be reduced from fifty years to

       thirty years each, and his sentences for his two Class B felony convictions

       remain unchanged at twenty years each, all to be served consecutively, for an

       aggregate sentence of 100 years. We remand with instructions that the trial

       court issue an amended sentencing order to carry out this revision.


                                                      Conclusion

[17]   For all of these reasons, we conclude that Hunt’s sentence is inappropriate in

       light of the nature of the offense and the character of the offender and direct

       that it be revised to an aggregate term of 100 years.


[18]   Reversed and remanded for proceedings consistent with this opinion.


       Baker, J., and Crone, J., concur.




       5
        Article 1, section 16 of the Indiana constitution provides that “[a]ll penalties shall be proportioned to the
       nature of the offense.”


       Court of Appeals of Indiana | Opinion 20A03-1408-CR-300 | April 16, 2015                              Page 8 of 8